 

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 1 of 14

Fonts w. ber F f LED

 

 

 

Name and Prisoner/Booking Number M AY 1 3 2 019
Se(dep (eyiTG Jall cL
Place of Confinement CLERK, U.S. DISTRICT COURT
eo " EASTEGN DISTRICT OF CALIFORNIA
See__ Uwe! OVE ° ee
Mailing Address : DEPUTY CLTRR

 

FE Ca 4 4SS>

City, State, Zip Code

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

)
Jenlai Baphre 3
(Full Name of Plaintiff) Plaintiff, )
) 219-C-843 CKD PC
Vv. ) CASE NO.
. ) (To be supplied by the Clerk)
ay N- 59/4 /)
(Full Name of Defendant) _ )
0. LEWEW? a)
_ wv, ) CIVIL RIGHTS COMPLAINT
a lL MIsHbuAr ,) BY A PRISONER
)
(4) » ) OOriginal Complaint
Defendant(s). ) (First Amended Complaint
[7] Check if there are additional Defendants h page 1-A listing them. ) CSecond Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
L] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

(1 Other:
2. —Institution/city where violation occurred: SO UZ iN ? C CA dy! 77 JA Ie

 

Revised 3/15/2016 1

 

 
 

 

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 2 of 14

B. DEFENDANTS

Nv. S4LVa/

 

 

 

Name of first Defendant: _ . The first Defendant is employed as:
Clt at__ Splaro Coury Ty J4 fl
(Position and Title) (Institution)
. ft y
Name of second Defendant: / A CL VV/ 2 . The second Defendant is employed as:
C17. at SL 4Ne 6O4~7TI FAL

 

(Position and Title)

Name of third Defendant; L]. ™ DA GMNN

(Institution)

 

. The third Defendant is empiyes as:

 

 

 

Vi at_ 971A (par rg JAL
(Position and Title) (Institution)
Name of fourth Defendant: . The fourth Defendant is employed as:
at .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

Have you filed any other lawsuits while you were a prisoner?

If yes, how many lawsuits have you filed?

a. First prior lawsuit:
1. Parties:
2. Court and case number:

C] Yes

Bic

. Describe the previous lawsuits:

Vv.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

b. Second prior lawsuit:
1. Parties:
2. Court and case number:

Vv.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

c. Third prior lawsuit:
1. Parties:
2. Court and case number:

Vv.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

2

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

 
 

 

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 3 of 14

D. CAUSE OF ACTION

CLAIM I _ / pe a pe
1. _ State the constitutional or other federal civil right that was violated: STH DQM Ed Vyib4T LA Hf. f
1? 6s Frese we cist 7 NPUSUAL $iloiSH MEAT

 

 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.

L_] Basic necessities L] Mail LJ Access to the court L] Medical care
L] Disciplinary proceedings _] Property L] Exercise of religion L] Retaliation
Excessive force by an officer [] Threat to safety L] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments. oo Aiweos,., .
So Siwr? AX? C0 ptgv¥?_ AT lah? 6 Pen BE Mf" WAI
TWAS OY THE HORN £ BeV COVEWUWTUD Vil swoiless ( WAaLS7-
CHAINS ANU LG6 CYAIWS WHICH COS4L Tt LI M4 LEFT ENBITAC
SZeetT Binge FhAaACTULDE. LT MAME TAA 1S TYE SALES

" FACIITA Cop {YE ASP tsPCLy (Btls Frere JIU 4eTle"S.

 

 

St€ 47ITACHe? INCH E MT (FE OL7T ¢ OAM L/4~C

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

VECIIGOMTS EASCTUAY 4 LEFT ONE TRL SLO 2T

 

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? (WW yves CINo
b. Did you submit a request for administrative relief on Claim I? NM Yes LI No
c. Did you appeal your request for relief on Claim I to the highest level? MI Yes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 

 
 

DC ERY SCA 3 LANO:COUNTY SHERIFF'S OFFICE
4 y= 2:19-cv-00843- MCE: CINVOH RR

01/12/2019 18:20
PRE efi 05/13/19 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

MAJOR “19000107. as Date: 01/12/2019 11:15
LOCATION REPORTED BY REPORT DATE REPORT TIME
O1-JCDF LVL2 Z 2Z RECREATION SYLVAN, N SCJ715 01/12/2019 12:31
INCIDENT FLAGS
CRIME REPORT
NAME:BAKER JERRY WAYNE: 6 6 NUM:173375
'
CURRENT CURRENT CLASSIFY
HOUSING ADMINISTRATIVE | euseeer TYPE x ‘ASS HEARING
01-JCDF LVL2 ZB 02 | SEPARATION

 

 

 

SHORT SYNOPSIS

Inmate Baker refused to end his phone call after his recreation time.was over and became combated.

 

INCIDENT INMATE FLAGS:
INJURY TO OFFICER INMATE TO STAFF VIOLENCE,USE OF FORCE

 

 

 

 

 

 

 

 

VIOLATION #1 302 #02-OBEY ALL LAWFUL ORDERS

LEVEL MAJOR a
VIOLATION # 2 308 #08-REFUSAL TO LOCKDOWN

LEVEL MAJOR

VIOLATION #3 311 #11-FIGHTING PROHIBITED

LEVEL MAJOR

 

 

 

 

Page 1/3

 

 
 

WLI LITRIIN OW TIV

WNFELIDALNA WAZ UITE 2 OAREIARE ED OVER AWLY

VLIAVILVUAI Aid

 
   

 

    

 

 

 

 

 

 

 

 
 

 

LOCATION REPORTED BY REPORT DATE REPORT TIME
)]-JCDF LVL2 Z 2Z RECREATION SYLVAN, N 8CJ715 01/12/2019 1231

MAJOR = 01 ee
<EPORTING OFFICER SUBMIT DATE/TIME APPROVING SUPERVISOR | APPROVAL DATE/TIM
\ZEVEDO, D SCI26 01/12/2019 15:08 ESQUIBEL, J SCJ173 01/12/2019 15:23
upplemental report

 

 

 

11122018/ approximately 1115 hours J called the 2ABCD mod to have a second officer come and assist me in locking down inmate Baker bi # 173375 who is
slassified as a two/man, violent and assaultive. Officer Sylvan answered the phone and said he would be down shortly.

nce officer Sylvan arrived we entered 2 z-mod. Baker was on the phone. Officer Sylvan told Baker that his time was up. Baker continued to stay on the phone. 1
hen said come on Baker your time is up. Officer Sylvan again said come on baker your time is up.

3aker continued to stay on the phone and ignored all our commands. Officer Sylvan then hung up the phone. Baker then tumed and lunged into officer Sylvan. Offic:

3ylvan then delivered 2 closed fist strikes to inmate Baker head and took Baker to the ground. I stood by inmate Bakers’ legs. Officer sylvan called for the Sgt. To
espond to 2z-mod and J called for med 1.

3gt. Esquibel and several officers responded. Once med 1 arrived I assisted Baker to a seated position so he could be assessed. Baker removed the blood pressure

ind oxygen 02 sensor and demanded to have his eye rinsed out. Baker was cleared to go back to his cell. J the assisted baker to his cell and removed all the
estraints.

det. Esquibel present

 

 

    
   

 

  

 

 

 

 

Nothing further

“AIO 490001 Jate: 01/12/2019

REPORTING OFFICER SUBMIT DATE/TIME APPROVING SUPERVISOR | APPROVAL DATE/TIME
SYLVAN, N SCJ715 01/12/2019 15:08 ESQUIBEL, J SCJ173 01/12/2019 15:22

ncident Report

 

 

Mfficer Sylvan, 1C227

nmate Baker, Jerry BI#(173375)

dn 01-12-2019 at approximately 1115 hours I was assigned to the downtown facility as the level 2 A-F rover. Officer Azevedo called me via telephone and

equested for me to assist with removing mechanical leg and mechanical waist restraints from Inmate Baker then escort Inmate Baker back to his cell and secure the
loor behind him. Due to Inmate Baker’s erratic, aggressive and violent behavior he is required to be secured in mechanical leg and mechanical waist restraints durin,
tis recreation time per Lieutenant Mashbum. An Inmate wearing mechanical leg and mechanical waist restraints during recreation time is aspecial security precautios

and is only required for inmates who present an extreme safety concern. All movement and contact with Inmate Baker will be by a minimum of at least two Officers
lue to safety concerns.

\t approximately 1117 hours J arrived at level 2 Z-module to assist Officer Azevedo. Officer Azevedo keyed open level 2 Z-module and we entered the module.
nmate Baker was using the module phone and Officer Azevedo told Inmate Baker to end his phone call that his recreational time was over. Inmate Baker ignored
>fficer Azevedo and Officer Azevedo told Inmate Baker two more times to end his call, but he once again ignored Officer Azevedo. J ordered Inmate Baker to en:
tis call and that he needed to retum to his cell because his recreational time was over. Inmate Baker said, “FUCK YOU”. ] Immediately ended Inmate Baker phon

all by pressing down the phone hook. Inmate Baker immediately head butted me using the back of his head. My nose immediately started bleeding and the blood \
sushing out of my nose.

attempted to restrain Inmate Baker by grabbing his back with my hands and J attempted to take him to the ground with a leg sweep with no success. Inmate Bake
ien head butted me again using the back of his head hitting my nose. I then delivered one possibly two closed fist punch using my left hand to what I believe to be t
2ft side of his head. I did this to defend myself and gain control of the situation. My punch(s) was successful, and I was then able to use my upper body strength to
ake him to the ground. Inmate Baker was still secured in mechanical leg and méchanical waist restraints during his attack, Inmate Baker was not able to brace hims
vhen he hit the floor as a result he hit the floor head first. I was able to hold Inmate Baker down using my body weight on the floor while he continued to resist by
icking his legs and attempting to tum over. My nose continued to bleed all over Inmate Baker’s body and the module during the incident.

 
 

NW REIRULTALTR RUIN NUE ZU DNFISIAV WVUIIE 2 DALAL OVE NMIWNE VLILOILVLI Le

  
 

 

 

 

WAJOR) 2 : 1000: ate:-OT/I22019 TIS ee
“SOCATION REPORTED BY REPORT DATE REPORT TIME
)-JCDF LVL2 Z 2Z RECREATION SYLVAN, N SCJ715 01/12/2019 1231

 

 

 

 

called for the level 2 Sergeant to step down to the level 2 Z module via radio. Sergeant Esquibel arrived and I was relieved of duty since! was gushing blood out
ny nose and J needed to care for my injury.

 

 

 

 

 

 

 

 

ind of Repor

MAIO! 04 *
REPORTING OFFICER SUBMIT DATE/TIME APPROVING SUPERVISOR | APPROVAL DATE/TIME
3SQUIBEL, J SCJ173 01/12/2019 15:19 ESQUIBEL, J SCI173 01/12/2019 15:21
3upplemental Report

3gt J. Esquibel 1CS29

Dn 1/12/19 at approx. 1120hrs I received a call over the radio to respond to Jevel 2 Z-mod. When I arrived, I saw Officer Azevedo standing to the side while Off
3ylvan had control of inmate Baker, Jerry BI#173375 by placing his knee on inmate baker’s back and having hold of his hair, inmate Baker was face down in a pr

,0Sition and had waist restraints and leg irons already applied. I could also see that Officer Sylvan was bleeding from his face and it was dripping on the back of
nmate Bakers t-shirt as well as a small pool of blood on the ground near inmate Baker.

instructed Officer Sylvan to go see medical for any injuries and J took control of inmate Baker. I could see that inmate baker was also bleeding from the face, so :
iad Officer Azevedo take control of the inmate’s right side and we assisted him (Baker) to a seated position on the ground of the mod and] called for Med 1 to
spond. While medical was attending to inmate Baker with several Officers standing by I went to check on Officer Sylvan. A Photo was taken of officer Sylvan’s
ace and he then cleaned the blood from his nose. ] asked if he needed medical attention he replied “no” and that the bleeding had already stopped. I asked him wi
iappened and Officer Sylvan stated that he and Officer Azevedo went into Z=mod to lock down inmate Baker. Inmate Baker refused to get off the phone so Offic
3ylvan hung up the phone, Baker then head-butt Officer Sylvan in the nose. Officer Sylvan then attempted to take Baker to the ground and was head-butt again.

>fficer Sylvan then delivered a strike to Baker’s face on the left side and was then able to place him (Baker) face down on the ground which is when he called me
he radio. I then instructed Officer Sylvan to return to his duty station.

retumed to Z-mod where medical advised that inmate Baker was cleared to return to his cell. Inmate Baker was assisted to his feet by Officers Azevedo and

3arrilleaux and escorted to his cell. Once his (Baker) restraints were removed I instructed Baker to give me his t-shirt, which he did with our incident. I then called
lispatch for a crime report.

\t approx. 1230 medical advised me that inmate Baker needed to be transported to the hospital code 2 for his injuries per the doctor. Deputy Carter had arrived

ake the crime report, so he contacted dispatch. Inmate Baker was placed in waist and ankle restraints was taken to booking and handed over to the transportatio
leputy. I then returned to my office and had Officer Sylvan call the ATHENS number to report the injury.

 

 

   

 

aes

HAIO in
REPORTING OFFICER SUBMIT DATE/TIME APPROVING SUPERVISOR | APPROVAL DATE/TIME
3ARRILLEAUX, J SCI34 01/12/2019 16:16 ESQUIBEL, J SCI173 01/12/2019 16:17

*. Barrilleaux 1c 55 Level 2 EF Floor Officer

 

 

 

At approximately 1115 I responded when Officer Azevedo (the level 2 Rover) called for the sergeant to respond to Z mod. When J arrived, Set. Esquibel and Of
Azevedo were standing by inmate Baker, waiting for the nurse to arrive. After the nurse had completed treating inmate Baker, J helped officer Azevedo assist the
nmate to his feet and walk him back to his cell. I then stood by while inmate Baker's leg irons and waist chains were removed.

3nd of report.

 

 
CEDERE _WYIN OULsOUO

C 219 999.43 oe CKD seeti ta

 

Um amen oe

OVLAING CUUIND Y SORNIPrP Our

 

 

 

 

 

 

 

IAJOR Wa at ‘55 Date: 02/10/2019 07:59
OCATION REPORTED BY REPORT DATE REPORT TIME
I-JCDE LVL2 Z 02 SYLVAN, N SCJ715 02/10/2019 11:23
NAME: BAKER JERRY WAYNE NUM:173375
CURRENT CURRENT CLASSIFY -
IN
HOUSING ADMINISTRATIVE cusPeer TYPE i pyrass HEARING
01-JCDF LVL2 ZB 02 ; SEPARATION
SHORT SYNOPSIS
Inmate Baker has peices of the nail clippers in his cell and we were unable to locate the peices.
INCIDENT INMATE FLAGS:
CONTRABAND, WEAPONS

 

 

 

VIOLATION # I

306 #06-GIVEN FALSE INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEVEL MAJOR
WAIVER ] WAIVE THE 24 HOUR PRIOR NOTICE RULE REQUEST AN
{EARING IMMEDIATE HEARING
How Allow By PLEA REFUSED
fes AMMERMAN, B SCJI1
FINDINGS INOT GUIL
CHD HEARING DATE TIME I GUILTY
2143/2019 08:00 | Nore MISSING PIECES TO THE NAIL CLIPPERS WERE NOT RECOVERED
IN HIS CELL
IEARING DATE TIME
A019 03-34. | VIOLATION#2 302 #02-OBEY ALL LAWFUL ORDERS
fEARING LOCATION LEVEL MAJOR
Z INTERVIEW I WAIVE THE 24 HOUR PRIOR NOTICE RULE REQUEST AN
WAIVER IMMEDIATE HEARING
TEARING OFFICER |
UGLIELMINETTI, M SCJ240 PLEA REFUSED
fEARING OFFICER 2 FINDINGS INOT GUILTY
INDING DATE TIME NOTE MISSING PIECES FROM THE CLIPPERS NOT RECOVERED IN
1/08/1900 00:00 INMATES CELL, INMATE FOLLOWED ALL OTHER ORDERS
‘EVIEW VIOLATION #3 309 #09-POSSESSION OF WEAPONS
‘EVIEW DATE TIME | eve. MAIOR
2/43/2019 08:50
WAIVER ] WAIVE THE 24 HOUR PRIOR NOTICE RULE REQUEST AN
-EVIEW BY IMMEDIATE HEARING
(UGLIELMINETTI, M SCI240, PLEA REFUSED
‘OMPLETE woe FINDINGS NOT GUILTY
‘OMPLETE DATE TIME + PIECES TO THE NAIL CLIPPERS WERENT RECOVERED FROM
13/2019 08:54 ‘| NOTE INMATES CELL.
‘OMPLETE BY VIOLATION #4 303 #03-POSS.OF ISSUED ITEMS ONLY
WUGLIELMINETTI, M SCJ240
LEVEL MAJOR
WAIVER | WAIVE THE 24 HOUR PRIOR NOTICE RULE REQUEST AN
IMMEDIATE HEARING
PLEA REFUSED
FINDINGS GUILTY
NOTE INMATE WAS INSIDE HIS CELL WHEN HE SLID NAIL CLIPPERS OU1

 

UNDER HIS DOOR. INMATE WAS NOT ISSUED THAT ITEM

 

 

 

 

Page t [4

 
LW) Ra BPE RD PAPUA WU oUN

  
   

 

RN _ __—__ OO IO

WRF ASCRENAY WAY YL De ek re ek

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IAJOR | / “19000355 Date: 02/10/2019 07:59
OCATION / REPORTED BY REPORT DATE REPORT TIME
[-ICDF LVL2 Z 02 SYLVAN, N SCJ715 02/1 0/201 9 11:23
VIOLATION #5 304 #04-DESTRUCT.OF COUNTY PROP.
LEVEL MAJOR
INMATE WAS INSIDE HIS CELL WHEN HE SLID NAIL CLIPPERS OU?
NOTE UNDER HIS DOOR. INMATE WAS NOT ISSUED THAT ITEM. NAIL
CLIPPERS WERE MISSING PIECES AND THEY WERE IN TACT WHEN
THEY WERE ISSUED TO INMATE LEE
VIOLATION # 6 327 #27-PASS/RECV TO DISO-ISO
LEVEL MAJOR
WAIVER I WAIVE THE 24 HOUR PRIOR NOTICE RULE REQUEST AN
IMMEDIATE HEARING
PLEA REFUSED
FINDINGS GUILTY
INMATE WAS INSIDE HIS CELL WHEN HE SLID NATL CLIPPERS OUT
NOTE UNDER HIS DOOR. INMATE WAS NOT ISSUED THAT ITEM, ITEM
WAS PASSED BY ANOTHER INMATE PREVIOUSLY OUT ON HIS
UNLOCK.
HEARING FINDING NOTES

Inmate given a copy of his write up and refused to sign a copy of the hearing notice. Inmate stated that he refused
to participate in our shenanigans any longer.

 

INMATE INTERVIEW

Inmate interviewed at his door with officer Schlemmer standing by. Inmate told me he did not have his notes and
until he had his notes he would not participate in the hearing. | reminded inmate that he refused to sign and waived
his rights to 24+ plus hours to prepare for his hearing. Inmate refused to talk to me and I refused to stand by while
he was given his property and reviewed his notes. Inmate is uncooperative and argumentative. Inmate found guilty
based on officers report.

 

HEARING RECOMENDATIONS
10 days diso, no tv no phones no commissary no visits Start time 02/22/2019 through 03/03/2019

 

REVIEW NOTES
ALL NOTES REVIEWED

 

SANCTION NOTE

Inmate interviewed at his door with officer Schlemmer standing by. Inmate told me he did not have his notes and

until he had his notes he would not participate in the hearing. ] reminded inmate that he refused to sign his hearing
notice thereby waiving his rights to 24+ plus hours to prepare for his hearing. Inmate refused to talk to me Inmate
found guilty based on officers report.

 

 

PRIVILEGE
COMMISSARY - Revoke, START 02/24/2019, EXPIRE 03/05/2019

DISO - Revoke, START 02/24/2019, EXPIRE 03/05/2019, NOTE: DATE CHANGED DUE TO BREAK IN
DISO TIME ‘

VISITING - Revoke, START 02/24/2019, EXPIRE 03/05/2019

 

 

 

Page 2/4

 
 

ISSASEARS SCJ1037 02/27/2019 11:11
Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 9 of 14

SOLANO COUNTY SHERIFF'S OFFICE
GRIEVANCE INMATE REPORT

 

 

GRIEVANCE TYPE] LOCATION CREATED BY Report Date Report Time
OTHER 01-JCDF LVL2 Z 02 SCHLEMMER SCJ490| 02/25/2019 18:36
GRIEVANCE SUMMARY

Inmate grieving that according to him, it is allowed that inmates may be "attacked" by an Officer while they are in restraints.

CURRENT HOUSING:

01-JCDF LVL2 Z. 02 B

GRIEVANCE AGAINST DEPARTMENT:

CUSTODY DIVISION

DISPOSITION:

UNFOUNDED

INMATE RESPONSE:

IN RESPONSE TO YOUR GRIEVANCE #19000497, DATED 2/25/19, WHERE YOU GRIEVED
EXCESSIVE FORCE USED ON YOU, SINCE YOU WERE IN RESTRAINTS, CITING INC #19000107. I
REVIEWED THE INCIDENT REPORT, AND INMATE BAKER (YOU) HAD STRUCK OFFICER
SYLVAN USING YOUR HEAD, IN EFFECT ASSAULTING AN OFFICER. THIS ACTION WAS
WITNESSED BY OFFICER AZEVEDO. AS A RESULT OF THE ASSAULT, THE OFFICER USED
NECESSARY FORCE TO GAIN CONTROL OF THE SITUATION. IT SHOULD BE NOTED THAT AN
IN HOUSE DISCIPLINARY HEARING WAS CONDUCTED AND YOU WERE FOUND GUILTY OF
FIGHTING / ASSAULTING AN OFFICER. SUBSEQUENTLY, YOU WERE CHARGED WITH A
FELONY ASSAULT (243.1 PC ) ASSAULT ON CUSTODIAL OFFICER. UNFOUNDED PLEASE NOTE
THAT PER YOUR GRIEVANCE RESTRICTION PLAN, THIS CONSTITUTES YOUR ONE

 

 

 

 

 

    

 

 

 

REVIEW DATE TIME

02/26/2019 10:06 GRIEVANCE PER 7 DAY PERIOD ALLOWED. SGT. C. WHITE / 1CS24
REVIEW OFFICER

WHITE SCJ577

 

 

 

 

CATEGORY REVIEW BY: REVIEW DATE: |TIME:

APPEAL

 

APPEAL NOTE:

INMATE APPEALING ANSWER TO HIS GRIEVENCE

 

INMATE RESPONSE:

 

IT HAVE RECEIVED A COPY OF THE GRIEVANCE REPORT
INMATE SIGNATURE DATE/TIME:

OFFICER SIGNATURE 7 7-“{_ LE DATETIME: 2-27-44) 14
(

 

 

 

 

 
 

 

 
    
   

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 “age 10 of 14
SGBANO COUNTY SHERIFF-CORONER'’S GFFICE

EXC 4.95142 Fence Custody Division

VALE fay INMATE GRIEVANCE FORM

Facility: iti j ih Stanton Facility -

(circle one)

If, while in the Solano County Jail, you have a complaint regarding custody treatment, medical
treatment or another related custody problem, you may complete this form and give it to your
module officer. You may submit one subject per grievance within three (3) days of the incident.
It will be returned to you with an answer within seven (7) days.

Every attempt will be made to resolve your grievance at the lowest possible level; however, it
may be necessary to bring your grievance to a higher level for resolution.

Grievances may be filed relating to all matters except the following: Decisions handed down by

 

the court.

— Yo f/f 53 5
Briefly state your grievance: Date: © Sf. 7 time e473
Are you currently a California state prison inmate? [] yes yal no
. MA fanz CAPSS have the following grievance.

 

{inmate’s name. Please print)

"wal7s YW Nt ifeclon Whee getury/ 2 SUA W962
CACs HM Fone « Saar ATMs) WE fier PEM WD
fuicd(/& met Tes -Acs stKn/Al Tr a FALL 6 4
HA 4 Skala & Ee fucs FyesT pT? THe Ogeaep |
wit £ wp OMY COWETA | MAST
bis Tthiwt® ¢ lie tees 15 A TAC £PUCZ —Kizg |

AB

 

 

 

 

 

 

 

Submitted to: 1047 Te Sthlesver Date: 235-(49 Time: £188 Aes, .
Signature
Resolution
Level 1 ~ Watch Supervisor: Date: Time:
Level 2 — Facility Commander: Date: Time:

 

 

 

 

SDD 006 (7/16)

 

 

 

 
 

 

WHICH Ln 1g SMEAR ERMERE Pica ChbOS of AUS AAC
(Me 3 ues B7al AtTacée 6) me
(SALTED fl me BiI-HNG Jumseply (2OP iy. y
T2 poorly DIT EME OED I-20, f /7 tas

 

00I-F Te (MULE ne Fo Hye I Mites
TAIL 5TAr Pe LOT. bhi fs £ LT. PU Sb uta
HAA Mina? OF THIS Use DE force
Of FIM ME burg oF MY CCA ys ye,
NGO [JUST rEP yy, 4, AWM Arg
AOML. Ls A8D/E5° So Loca 6:7 & Ye

Wh $Z-a.25. (p

“A

 

 
 

 

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 12 of 14

CLAIM II |
1. State the constitutional or other federal civil right that was violated: AH
X

2. Claim II. Identify the issue involved. Check only one. State additional issues in gyeparate claims.
L] Basic necessities LI Mail LJ Access to the court CL] Medical care
LJ Disciplinary proceedings (] Property LJ Exercise of religion L] Retaliation
C) Excessive force by an officer [) Threat to safety [J Other:

 

 

 

 

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim L Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in youy own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

 

 

institution? Ll Yes LI No
b. Did you submit a request for administrative relief on Claim I? Ll yes LINo
c. Did you appeal your request for relief on Claim II to the highest level? Ll Yes LJ No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.
4

 
 

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 13 of 14

 

 

CLAIM I /[
1. State the constitutional or other federal civil right that was violated: LN f {|
f/f fF
Lo Tr

Vv

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ] Basic necessities [J Mail LJ Access to the court ~ CO Medical care
1 Disciplinary proceedings ( Property CI Exercise of religion LI Retaliation
[ Excessive force by an officer (] Threat to safety [] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim UT. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your owf words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? [] Yes LI No
b. Did you submit a request for administrative relief on Claim If? L} Yes LI No
c. Did you appeal your request for relief on Claim TI to the highest level? [1 Yes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

 

 
 

 

Case 2:19-cv-00843-MCE-CKD Document1 Filed 05/13/19 Page 14 of 14

E. REQUEST FOR RELIEF

State the relief king: _ fo . |
ate the relief you are seeking L Nee B25 00-08 |e (AN TVS Darvas:
ANY Fen Td€ VEFLLGOTS” TP PAG O14 MRMAL BAILS
CESULTIMG FAP WY in FUAgZ-

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct. —

Executed on 5: f fd Y

DATE SIGNATURE OF PLAINTIFF

(Name and title of paralegal, legal assistant, or
other person whg helped prepare this complaint)

 

 

 

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 

 
